       Case 2:19-cv-03604-HB Document 38 Filed 04/15/21 Page 1 of 7



               IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


RAVI BALU, et al.                     :             CIVIL ACTION
                                      :
     V.                               :
                                      :
THE CINCINNATI INSURANCE              :
COMPANY                               :             NO. 19-3604
                               MEMORANDUM

Bartle, J.                                               April 15, 2021

          Insureds Ravi and Raji Balu bring this breach of

contract action against their homeowner’s insurance carrier, The

Cincinnati Insurance Company (“Cincinnati”), for denying a claim

for water damage to the roof and ceiling of their home.           Before

the court is the Motion in Limine of Cincinnati to Preclude the

Witness Testimony of Jason Cortazzo as inadmissible expert

testimony under Rule 702 of the Federal Rules of Evidence.1

Trial has been repeatedly continued as a consequence of the

coronavirus pandemic but is now scheduled to take place in

several weeks.




1.        The Court precluded plaintiffs from introducing
evidence of damages in excess of the amount they actually paid
to repair the water damage. Consequently, plaintiffs may not
introduce a $124,772 repair estimate prepared by Cortazzo for
the purpose of claiming damages above $67,800. Cincinnati now
moves to preclude the estimate and any expert testimony of
Cortazzo as evidence of causation.
      Case 2:19-cv-03604-HB Document 38 Filed 04/15/21 Page 2 of 7



                                   I

         Cincinnati issued a homeowner’s insurance policy to

plaintiffs which covered their home located in Murrysville,

Pennsylvania.   In 2016, they discovered water damage to the roof

above their pool room and dining room as well as to the interior

walls and ceiling of their pool room.       They submitted a claim to

Cincinnati to cover the water damage under their homeowner’s

insurance policy.

         Cincinnati retained forensic engineer Scott E. Wasson

to investigate the cause of the water damage.        After examining

the damage, Wasson determined it was caused by the improper

construction of plaintiffs’ roof.       Specifically, he identified

improper sealing of the skylights and plumbing and fireplace

vents above plaintiffs’ pool room, as well as an inadequate

slope in the pool room roof.     Based on these findings,

Cincinnati partially denied plaintiffs’ 2016 claim under a

policy exclusion for “faulty, inadequate or defective . . .

design, specifications, workmanship, repair, construction,

renovation, remolding, grading, compaction; . . . .”

         Plaintiffs repaired the interior of their pool room

but did not repair the roof.     They discovered water damage to

the ceiling and roof above their pool room again in 2018.            They

engaged insurance adjuster Jason J. Cortazzo to help with a

second claim.   Cincinnati had Wasson inspect plaintiffs’ pool

                                  -2-
         Case 2:19-cv-03604-HB Document 38 Filed 04/15/21 Page 3 of 7



room roof and ceiling a second time.          Wasson was accompanied by

Cortazzo on this visit.       Wasson found the same cause of loss as

he had previously found — improper sealing and inadequate roof

slope.    Contrary to Wasson’s findings, Cortazzo noted in his

repair estimate that the damage was due to “[d]irect physical

damage from wind, snow, and ice.”          Cortazzo identified the “Type

of Loss” as “Weight of Ice & Snow.”          Relying on Wasson’s

findings, Cincinnati denied plaintiffs’ second claim in its

entirety under the same policy exclusion for faulty workmanship.

            Cortazzo engaged an engineer, Joseph F. Boward, on

behalf of plaintiffs to perform a second inspection.            Boward

summarized the result of his inspection in an engineering report

dated January 14, 2019.       He observed cracks running the length

of several shingles on plaintiffs’ pool room roof.           Many of the

shingles were also displaced.        Boward concluded that wind caused

the shingles to fold upward and crack.          This impaired the

ability of the shingles to hold back water.          He also observed

depressed and soft decking subjacent to the edges of the

skylights in the pool room roof.        According to Boward, the

damage to the decking was caused by ice which “uplifted and

distressed the flashing about the skylights.”           He determined the

cause of the water damage to plaintiffs’ pool room roof and

interior to be water infiltration resulting from the damaged

shingles and decking.

                                     -3-
         Case 2:19-cv-03604-HB Document 38 Filed 04/15/21 Page 4 of 7



            Plaintiffs identify both Cortazzo and Boward as

witnesses who will testify at trial on the “cause and scope of

loss.”    Cincinnati seeks to preclude Cortazzo from offering

expert testimony as to the cause of the water damage.

            Cortazzo is a senior claims adjuster and HAAG

Certified Roof Inspector employed by Metro Public Adjustment,

Inc. since 2005.     As a claims adjuster, Cortazzo submits

insurance claims on behalf of property owners, prepares claim

estimates, negotiates settlements, and hires, trains, and

manages new hires.      Cortazzo has a bachelor’s degree in business

administration.     There is no evidence that he is or has any

experience as a structural engineer.

                                     II

            Rule 702 of the Federal Rules of Evidence provides

that:

            A witness who is qualified as an expert by
            knowledge, skill, experience, training, or
            education may testify in the form of an
            opinion or otherwise if:

              (a) the expert’s scientific, technical, or
              other specialized knowledge will help the
              trier of fact to understand the evidence or
              to determine a fact in issue;

              (b) the testimony is based on sufficient
              facts or data;

              (c) the testimony is the product of
              reliable principles and methods; and




                                     -4-
      Case 2:19-cv-03604-HB Document 38 Filed 04/15/21 Page 5 of 7



           (d) the expert has reliably applied the
           principles and methods to the facts of the
           case.

(emphasis added).   This Court has the role of “gatekeeper” in

connection with the admission of expert testimony.        See Gen.

Elec. Co. v. Joiner, 522 U.S. 136, 142 (1997); see also Daubert

v. Merrell Dow Pharms., Inc., 509 U.S. 579, 597 (1993).

         Rule 702 has “three major requirements: (1) the

proffered witness must be an expert, i.e., must be qualified;

(2) the expert must testify about matters requiring scientific,

technical or specialized knowledge; and (3) the expert’s

testimony must assist the trier of fact.”       Pineda v. Ford Motor

Co., 520 F.3d 237, 244 (3d Cir. 2008) (emphasis added).         Our

Court of Appeals has explained these three requirements embody

“a trilogy of restrictions on expert testimony: qualification,

reliability and fit.”     Schneider ex rel. Est. of Schneider v.

Fried, 320 F.3d 396, 404 (3d Cir. 2003).

         The party seeking to introduce expert testimony has

the burden to show by a preponderance of the evidence that the

three requirements for the admissibility of expert testimony

under Rule 702 are met.    See In re Paoli R.R. Yard Pcb Litig.,

35 F.3d 717, 744 (3d Cir. 1994).

                                  III

         To meet the qualification requirement under Rule 702,

the witness must possess “specialized expertise.”        Schneider,

                                  -5-
      Case 2:19-cv-03604-HB Document 38 Filed 04/15/21 Page 6 of 7



320 F.3d at 404.     This requirement is interpreted liberally as

“a broad range of knowledge, skills, and training qualify an

expert.”   Id.   Nonetheless, an expert wishing to testify as to a

cause of damage must have expertise on causation as it relates

to the relevant subject matter.     See Aloe Coal Co. v. Clark

Equip. Co., 816 F.2d 110, 114 (3d Cir. 1987).

           The present circumstances are strikingly similar to

those in Aloe Coal.     In that case, Aloe Coal, a strip mine

operator, brought an action for damages against the manufacturer

of a tractor shovel which caught fire.      The district court

allowed Aloe Coal to admit the expert testimony of a sales

representative in the tractor equipment industry as to the cause

of the fire.     Similar to Cortazzo, the sales representative’s

position often required him to determine the cost of repairing

or replacing damaged equipment.

           Our Court of Appeals reversed the district court’s

decision to permit the sales representative’s testimony as to

the issue of causation:

           We are well aware of the liberal policy of
           permitting expert testimony which will
           probably aid the trier of fact. . . . But,
           at a minimum, a proffered expert witness on
           causation must possess skill or knowledge
           greater than the average layman in
           determining causation. Drewnoski did not. We
           therefore conclude that the district court
           abused its discretion in allowing him to
           testify as an expert on the cause of the
           tractor shovel fire.

                                  -6-
      Case 2:19-cv-03604-HB Document 38 Filed 04/15/21 Page 7 of 7



See Aloe Coal, 816 F.2d at 114 (emphasis added).

         As discussed above, Cortazzo is a senior claims

adjuster and HAAG Certified Roof Inspector.       He is no doubt

capable at expertly identifying roof damage and the cost to

repair it.   However, as our Court of Appeals stated in Aloe

Coal, expertise at identifying and estimating the cost to repair

damage is not expertise at identifying the cause of the damage.

Cortazzo is not an engineer.     Plaintiffs have not provided any

evidence that he has any expertise by education or experience in

opining on the cause of water damage to plaintiffs’ pool room

roof and interior.   See In re Paoli, 35 F.3d at 744.

         Accordingly, the court will grant the Motion in Limine

of Cincinnati Insurance Company to Preclude the Witness

Testimony of Jason Cortazzo.     Plaintiffs will not be permitted

to introduce his estimate or his testimony as evidence of the

cause of the water damage to plaintiffs’ home.




                                  -7-
